     Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

THE JAMES MADISON PROJECT            *
1250 Connecticut Avenue, N.W.        *
Suite 700                            *
Washington, D.C. 20036               *
                                     *
      and                            *
                                     *
ADAM ENTOUS                          *
The New Yorker                       *
1 World Trade Center                 *
New York, N.Y. 10007                 *
                                     *
      Plaintiffs,                    *   Civil Action No. 19-609
                                     *
      v.                             *
                                     *
CENTRAL INTELLIGENCE AGENCY          *
Washington, D.C. 20505               *
                                     *
      and                            *
                                     *
DEPARTMENT OF STATE                  *
Office of the Legal Adviser          *
600 19th Street, NW                  *
Washington, D.C. 20522               *
                                     *
      and                            *
                                     *
DEPARTMENT OF JUSTICE                *
950 Pennsylvania Avenue, NW          *
Washington, D.C. 20530-0001          *
                                     *
      and                            *
                                     *
DEPARTMENT OF DEFENSE                *
1000 Defense Pentagon                *
Washington, D.C. 20301-1000          *
                                     *
      and                            *
                                     *
DEPARTMENT OF COMMERCE               *
1401 Constitution Avenue, NW         *
      Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 2 of 12



Washington, D.C. 20230           *
                                 *
      and                        *
                                 *
U.S. AGENCY FOR INTERNATIONAL *
DEVELOPMENT                      *
1001 Pennsylvania Avenue, NW     *
Washington, D.C. 20004           *
                                 *
      Defendants.                *
                                 *
*     *      *      *      * *   *    *                       *       *       *       *
                             COMPLAINT

   This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., as amended, seeking the expedited processing of agency records requested by the

plaintiffs The James Madison Project and Adam Entous from the defendants Central

Intelligence Agency, Department of State, Department of Justice (and its component

entities), Department of Defense (and its component entities), Department of Commerce,

and the U.S. Agency for International Development.

                                     JURISDICTION

   1. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

                                          VENUE

   2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                         PARTIES

   3. Plaintiff The James Madison Project (“JMP”) is a non-partisan organization

established in 1998 to promote government accountability and the reduction of secrecy,

as well as educating the public on issues relating to intelligence and national security.



                                              2
      Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 3 of 12



    4. Plaintiff Adam Entous (“Entous”) is a staff writer for The New Yorker, and is a

representative of the news media.

    5. Defendant Central Intelligence Agency (“CIA”) is an agency within the meaning

of 5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiffs that are the subject of this action.

    6. Defendant Department of State (“State”) is an agency within the meaning of

5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiffs that are the subject of this action.

    7. Defendant Department of Justice (“DOJ”) is an agency within the meaning of

5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiffs that are the subject of this action. DOJ controls – and consequently serves as the

proper party defendant for litigation purposes for – the Federal Bureau of Investigation

(“FBI”).

    8. Defendant Department of Defense (“DoD”) is an agency within the meaning of

5 U.S.C. § 552(f), and is in possession and/or control of the records requested by the

plaintiffs that are the subject of this action. DoD controls – and consequently serves as the

proper party defendant for litigation purposes for – the Defense Intelligence Agency

(“DIA”), the Department of the Army (“Army”), the Department of the Navy (“Navy”),

the Department of the Air Force (“Air Force”), the U.S. Marine Corps (“USMC”), the

National Security Agency (“NSA”) and the Office of the Secretary of Defense (“OSD”).

    9. Defendant Department of Commerce (“Commerce”) is an agency within the

meaning of 5 U.S.C. § 552(f), and is in possession and/or control of the records requested

by the plaintiffs that are the subject of this action.

                                                  3
      Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 4 of 12



   10. Defendant U.S. Agency for International Development (“USAID”) is an agency

within the meaning of 5 U.S.C. § 552(f), and is in possession and/or control of the

records requested by the plaintiffs that are the subject of this action.

                               FACTUAL BACKGROUND

   11. This FOIA lawsuit seeks expedited processing, and eventual production, of certain

non-exempt U.S. Government records. Specifically, this lawsuit seeks to bring

transparency and accountability with respect to attacks employed against U.S.

Government personnel by foreign state actors, most recently in the form of attacks on

personnel in Cuba and China.

   12. In August 2017, media outlets began reporting that U.S. Government officials

working in the U.S. Embassy in Havana, Cuba, were subjected to an “acoustic attack”

that resulted in health problems. https://www.cnn.com/2017/08/09/politics/us-cuba-

acoustic-attack-embassy/index.html (last accessed March 4, 2019). The attacks were

believed to have begun in mid-November 2016 and lasted until Spring 2017, forcing

U.S. Government officials and their family members to seek medical treatment.

https://www.cnn.com/2017/08/20/politics/havana-sonic-attacks/index.html (last accessed

March 4, 2019). President Trump has publicly stated that he believes the Cuban

Government is responsible for the attacks. https://www.cnn.com/2017/10/16/politics/

trump-cuba-us-diplomats-attack/index.html (last accessed March 4, 2019). In June 2018,

reports emerged of similar health problems associated with attacks on U.S. Government

personnel in China. https://www.cnn.com/2018/06/06/politics/state-department-medical-

incident-china-cuba/index.html (last accessed March 4, 2019).



                                               4
      Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 5 of 12



   13. There are now documented instances of U.S. Government personnel suffering

from confirmed medical problems due to what appear to be deliberate attacks by a foreign

government. https://www.miamiherald.com/news/nation-world/world/americas/

cuba/article 218599630.html (last accessed March 4, 2019); https://www.miamiherald.

com/news/nation-world/world/americas/cuba/article 217980645.html (last accessed

March 4, 2019); https://www.today.com/video/-acoustic-attack-on-diplomats-in-cuba-is-

worse-than-first-thought-1031391299693 (last accessed March 4, 2019);

see also https://globalnews.ca/news/3954218/ canadians-have-withdrawn-some-

personnel-from-cuba-us-officials-tell-attack-committee/ (reflecting Canadian personnel

being withdrawn from Cuba in light of health incidents)(last accessed March 4, 2019).

   14. State convened an independent Accountability Review Board (“ARB”) in January

2018 to review the circumstances surrounding the reported medical problems, and a final

version of that report was submitted to Congress in August 2018. https://www.state.gov

/r/pa/prs/ps/2018/08/285576.htm (last accessed March 4, 2019). The Department

commissioned a new study in February 2019, including a team of scientists and medical

doctors, to further investigate the issue. https://thehill.com/policy/healthcare/428555-

state-dept-asks-scientists-to-study-mystery-acoustic-attacks-in-cuba-report (last accessed

March 4, 2019).

   15. There is also historical precedent regarding the use of weapons against U.S.

Government personnel abroad in other locations. During the Cold War and in the years

immediately following its end, the Soviet Union (and later Russia following the

dissolution of the Soviet Union) was believed to employ a “high-powered microwave

system weapon” that targeted U.S. Government personnel. https://www.nytimes.com/

                                             5
      Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 6 of 12



2018/09/01/science/sonic-attack-cuba-microwave.html (last accessed March 4, 2019);

https://www.newsweek.com/russia-us-attack-cuba-officials-649546 (last accessed

March 4, 2019); https://www.politico.com/story/2017/11/12/cuba-attacks-cold-war-

technology-244787 (last accessed March 4, 2019); https://www.washingtonpost.com/

local/was-a-spys-parkinsons-disease-caused-by-a-secret-microwave-weapon-attack/

2017/11/26/d5d530e0-c3f5-11e7-afe9-4f60b5a6c4a0_story.html?utm_term=.e3ab97

a68ae8 (last accessed March 4, 2019). The Soviets were specifically suspected of using

radio waves to target U.S. signals collection in Moscow, resulting in U.S. Government

personnel hearing high-pitched sounds and suffering from dizziness, nausea and memory

issues. https://www.politico.com/story/2017/11/12/cuba-attacks-cold-war-technology-

244787 (last accessed March 4, 2019).

   16. To date, the details of what transpired in Cuba and China, to say nothing of the

conclusions of the U.S. Government during the Cold War regarding the Soviet efforts,

remains largely obscured from public view and scrutiny. The purpose of this FOIA

litigation is to provide transparency and accountability not only for current U.S.

Government personnel suffering from possible foreign attacks but also those who were

similarly attacked during the course of the Cold War. The list of questions this litigation

seeks to address include, but are not limited, to the following: (a) what country(ies) are

perpetrating these current attacks and how long has the U.S. Government known about

the problem?; (b) why have the details of the investigation not yet been made available in

any form to the American public?; and (c) have other U.S. Government personnel other

than diplomats at our Embassies been targeted? Some in Congress are investigating the

matter, https://www.cbsnews. com/news/jeff-flake-says-theres-no-evidence-cuban-

                                              6
      Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 7 of 12



government-attacked-american-diplomats/ (last accessed March 4, 2019), but the

American public deserves to have a complete and comprehensive explanation of what has

transpired.

                                    COUNT ONE (CIA)

   17. The plaintiffs, JMP and Entous (hereinafter referred to jointly as “the

Requesters”), repeat and reallege paragraphs 11 through 16 above, inclusive.

   18. By letter dated February 21, 2019, the Requesters submitted to CIA a FOIA

request. The request sought expedited processing.

   19. The FOIA request specifically sought copies of records, including cross-

references, encompassing three categories: (a) investigations into attacks on U.S.

Government personnel in Cuba; (b) investigations into attacks on U.S. Government

personnel in China; and (c) records regarding attacks on U.S. Government personnel

anywhere in the world, with particular attention to the Soviet Union/Russia.

   20. To date, no substantive response has been received by the Requesters from CIA

regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                                COUNT TWO (STATE)

   21. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   22. By letter dated February 21, 2019, the Requesters submitted to State a FOIA

request. The request sought expedited processing.

   23. The Requesters repeat and reallege paragraph 19.

   24. To date, no substantive response has been received by the Requesters from State

regarding expedited processing. The Requesters have constructively exhausted all

                                             7
     Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 8 of 12



required administrative remedies.

                                COUNT THREE (FBI)

   25. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   26. By letter dated February 21, 2019, the Requesters submitted to the FBI a FOIA

request. The request sought expedited processing.

   27. The Requesters repeat and reallege paragraph 19.

   28. To date, no substantive response has been received by the Requesters from the

FBI regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                                 COUNT FOUR (DOJ)

   29. The Requesters repeat and reallege paragraphs 10 through 13 above, inclusive.

   30. By letter dated February 21, 2019, the Requesters submitted to the DOJ a FOIA

request. The request sought expedited processing.

   31. The Requesters repeat and reallege paragraph 19.

   32. By letter dated March 1, 2019, DOJ denied expedited processing. The request was

designated as Request No. DOJ-2019-002565. No constructive exhaustion of

administrative remedies is required.

                                    COUNT FIVE (DIA)

   33. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   34. By letter dated February 21, 2019, the Requesters submitted to DIA a FOIA

request. The request sought expedited processing.

   35. The Requesters repeat and reallege paragraph 19.



                                           8
     Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 9 of 12



   36. To date, no substantive response has been received by the Requesters from DIA

regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                                    COUNT SIX (OSD)

   37. The Requesters repeat and reallege paragraphs 10 through 13 above, inclusive.

   38. By letter dated February 21, 2019, the Requesters submitted to OSD a FOIA

request. The request sought expedited processing.

   39. The Requesters repeat and reallege paragraph 19.

   40. By letter dated February 28, 2019, OSD acknowledged receipt of the request and

assigned it Request No. 19-F-0807.

   41. To date, no substantive response has been received by the Requesters from OSD

regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                           COUNT SEVEN (AIR FORCE)

   42. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   43. By letter dated February 21, 2019, the Requesters submitted to the Air Force a

FOIA request. The request sought expedited processing.

   44. The Requesters repeat and reallege paragraph 19.

   45. To date, no substantive response has been received by the Requesters from the Air

Force regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                              COUNT EIGHT (ARMY)

   46. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

                                           9
     Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 10 of 12



   47. By letter dated February 21, 2019, the Requesters submitted to the Army a FOIA

request. The request sought expedited processing.

   48. The Requesters repeat and reallege paragraph 19.

   49. To date, no substantive response has been received by the Requesters from the

Army regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                               COUNT NINE (NAVY)

   50. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   51. By letter dated February 21, 2019, the Requesters submitted to the Navy a FOIA

request. The request sought expedited processing.

   52. The Requesters repeat and reallege paragraph 19.

   53. To date, no substantive response has been received by the Requesters from the

Navy regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                                COUNT TEN (USMC)

   54. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   55. By letter dated February 21, 2019, the Requesters submitted to the USMC a FOIA

request. The request sought expedited processing.

   56. The Requesters repeat and reallege paragraph 19.

   57. To date, no substantive response has been received by the Requesters from the

USMC regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.



                                           10
     Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 11 of 12



                               COUNT ELEVEN (NSA)

   58. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   59. By letter dated February 21, 2019, the Requesters submitted to the NSA a FOIA

request. The request sought expedited processing.

   60. The Requesters repeat and reallege paragraph 19.

   61. To date, no substantive response has been received by the Requesters from the

NSA regarding expedited processing. The Requesters have constructively exhausted all

required administrative remedies.

                         COUNT TWELVE (COMMERCE)

   62. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   63. By letter dated February 21, 2019, the Requesters submitted to Commerce a FOIA

request. The request sought expedited processing.

   64. The Requesters repeat and reallege paragraph 19.

   65. To date, no substantive response has been received by the Requesters from

Commerce regarding expedited processing. The Requesters have constructively

exhausted all required administrative remedies.

                            COUNT THIRTEEN (USAID)

   66. The Requesters repeat and reallege paragraphs 11 through 16 above, inclusive.

   67. By letter dated February 21, 2019, the Requesters submitted to USAID a FOIA

request. The request sought expedited processing.

   68. The Requesters repeat and reallege paragraph 19.

   69. To date, no substantive response has been received by the Requesters from

USAID regarding expedited processing. The Requesters have constructively exhausted all

                                           11
     Case 1:19-cv-00609-BAH Document 1 Filed 03/05/19 Page 12 of 12



required administrative remedies.

    WHEREFORE, plaintiffs The James Madison Project and Adam Entous pray that this

Court:

    (1) Order the defendant federal agencies to grant the plaintiffs expedited processing

for all their requests;

    (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552(a)(4)(E)

and/or 28 U.S.C. § 2412(d);

    (3) Expedite this action in every way pursuant to 28 U.S.C. § 1657(a); and

    (4) Grant such other relief as the Court may deem just and proper.

Date: March 5, 2019

                                      Respectfully submitted,

                                             /s/
                                      __________________________
                                      Bradley P. Moss, Esq.
                                      D.C. Bar #975905
                                      Mark S. Zaid, Esq.
                                      D.C. Bar #440532
                                      Mark S. Zaid, P.C.
                                      1250 Connecticut Avenue, N.W.
                                      Suite 700
                                      Washington, D.C. 20036
                                      (202) 454-2809
                                      (202) 330-5610 fax
                                      Brad@MarkZaid.com
                                      Mark@MarkZaid.com

                                      Attorneys for Plaintiffs




                                            12
